Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 23 December 1790
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas
To: Hamilton, Alexander


[Amsterdam, December 23, 1790. “Mr. Short informed us It was expected also, He should be able to fix more advantageous Conditions for the Charges of the future Loans, and notwithstanding We assured him the last Loan at Four and an half per Cent for Commission, Premiums, Brokerage, and all other Expences was as reasonable as It ought to be, as well as much cheaper than Russia and the other Powers of Europe paid, He stuck to this Point, with a Perseverance We must confess not to have a little surprized us: But considering the Relation We already have with the UnitedStates, and Injury any Application to others, would certainly have caused to their Credit and Interests, We consented to negotiate the future Five per Cent Loans, at Four per Cent, for Commission, Premiums, Brokerage & all other Charges, thereby offering a most unequivocal Testimony of the Value We set upon our Connexion with the United-States, and our Desire to satisfy and accomodate their Government all in our Power. Mr Short having assented to the Offer authorised us &c.” Letter not found.]
